     Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLIFFORD CAMPBELL,                 :
                                   :
          Plaintiff,               :
                                   :
     v.                            : Case No.:  21-812
                                   :
ST. MORTIZ SECURITY SERVICES,      :
INC.,                              :
          Defendant.               : COMPLAINT IN CIVIL ACTION
                                   :
                                   :



                                     Filed on Behalf of Plaintiff:
                                     Clifford Campbell

                                     Counsel of Record for this Party:
                                     J.P. WARD & ASSOCIATES, LLC.

                                     Joshua P. Ward
                                     Pa. I.D. No. 320347

                                     J.P. Ward & Associates, LLC.
                                     The Rubicon Building
                                     201 South Highland Avenue
                                     Suite 201
                                     Pittsburgh, PA 15206

                                     Telephone:      (412) 545-3015
                                     Fax No.:        (412) 540-3399
                                     E-mail:         jward@jpward.com
         Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 2 of 12




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CLIFFORD CAMPBELL,                              :
                                                 :
                Plaintiff,                       :
                                                 :
        v.                                       : Case No.:
                                                 :
 ST. MORTIZ SECURITY SERVICES,                   :
 INC.,                                           :
                                                 :
                Defendant.                       :
                                                 :

                              COMPLAINT IN CIVIL ACTION

               AND NOW, comes Plaintiff, Clifford Campbell, by and through the undersigned

counsel, J.P. Ward & Associates, LLC., and, specifically, Joshua P. Ward, Esquire, who files the

within Complaint against Defendant, St. Mortiz Security Services, Inc., of which the following is

a statement:

                                           PARTIES

       1.      Plaintiff, Clifford Campbell (hereinafter “Mr. Campbell”), is an adult individual

who currently resides at 925 Woodward Avenue, McKees Rocks, Pennsylvania 15136

       2.      Defendant, St. Mortiz Security Services, Inc. (hereinafter “SMSS”), is a

Pennsylvania corporation with a place of business located at 4600 Clairton Boulevard, Pittsburgh,

Pennsylvania 15235.

                                 NATURE OF THE ACTION

       3.      This action arises under the Title VII of the Civil Rights Act of 1964 (“Title VII”)

42 U.S.C. § 2000e et seq. and Section 1981 of the Civil Rights Act of 1866 (“Section 1981”) 42
         Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 3 of 12




U.S.C. § 1981. Mr. Campbell avers that he was discriminated against on the basis of his race which

subsequently resulted in his demotion and reduction of hours worked.

                                 JURISDICTION AND VENUE

       4.       This Court has jurisdiction over Mr. Campbell’s discrimination claims pursuant to

28 U.S.C. § 1331.

       5.      Plaintiff is a resident and citizen of Pennsylvania, a substantial amount of the events

or omissions giving rise to the claims occurred in Western Pennsylvania, and, therefore, this action

is within the jurisdiction of the United States District Court for the Western District of

Pennsylvania and the venue is proper pursuant to 25 U.S.C. § 1391(b).

       6.      Plaintiff filed a timely charge with the Pennsylvania Human Relations Commission

(“PHRC”) regarding his allegations on or about December 27, 2018, under PHRC case number

201802009.

       7.      Since Plaintiff’s filing of his PHRC claim, no determination has been made as to

conciliation or finding of probable cause. Plaintiff files this Complaint pursuant to his rights under

43 Pa. Stat. Ann. § 962(c).

                     PROCEDURAL HISTORY AND FACTUAL ALLEGATIONS

       8.      Mr. Campbell began his employment at SMSS on or about July 6, 2018.

       9.      Mr. Campbell is employed as a security guard with SMSS.

       10.     Mr. Campbell is an African American man who is highly qualified to perform the

duties of his position with SMSS.

       11.     Shortly following Mr. Campbell was hired as a security guard at SMSS, the main

supervisor, Henry Krumm, (hereinafter “Mr. Krumm”) became sick, and Sean Boehm, (hereinafter

“Mr. Boehm”) the assistant supervisor had to step in and train Mr. Campbell.
         Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 4 of 12




       12.     Mr. Krumm warned Mr. Campbell about Mr. Boehm, saying that there had been

employees who quit because of Mr. Boehm’s bad attitude toward them.

       13.     Mr. Boehm is a Caucasian man.

       14.     Upon Mr. Boehm becoming Mr. Campbell’s trainer, Mr. Boehm would constantly

curse at Mr. Campbell and verbally harass him.

       15.     Mr. Boehm would regularly call Mr. Campbell “preacher” in a derogatory fashion

and would tell Mr. Campbell that his prayers would not work.

       16.     Mr. Boehm also physically threatened Mr. Campbell on more than one occasion.

       17.     On or around July 23, 2018, Mr. Boehm told Mr. Campbell that he has “knocked

out people bigger than you,” referring to Mr. Campbell.

       18.     On or around August 23, 2018, Mr. Boehm told Mr. Campbell that Mr. Boehm’s

“hands are deadly.”

       19.     On or around September 13, 2018, Mr. Boehm informed Mr. Campbell that he has

once “broke a man’s face,” insinuating that he had the capability to do so to Mr. Campbell.

       20.     The hostile work environment at Employer toward Mr. Campbell continued and

worsened so much so that on or around November 6, 2018, Mr. Boehm threatened Mr. Campbell

with his knife and aggressively stated that he knew “how to use it.”

       21.     On or about December 12, 2018, Mr. Campbell’s days went down from 5 days per

week to three days per week. Mr. Campbell’s hours had been cut by Mr. Boehm.

       22.     Upon finding out that his hours were cut, Mr. Campbell inquired of Mr. Boehm

why this happened. Mr. Boehm then stated that Mr. Campbell’s hours had gone to Carl Taylor, a

new employee with less experience than Mr. Campbell.
          Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 5 of 12




        23.     Mr. Boehm had a pattern of not harassing or treating any of the Caucasian

employees in the hostile ways he treated Mr. Campbell, thereby giving rise to clear disparate

treatment on the basis of his race.

                                      COUNT I
                      RACIAL DISCRIMINATION IN VIOLATION OF
                   TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 AND
                     THE PENNSYLVANIA HUMAN RELATIONS ACT

        24.     Mr. Campbell incorporates the allegations contained in the paragraphs above as if

fully set forth at length herein.

        25.     Under Title VII of the Civil Rights Act of 1964 (hereinafter “Title VII”), it is illegal

for an employer to “fail or refuse to hire or to discharge any individual, or otherwise discriminate

against any individual with respect to his compensation, terms, conditions, or privileges of

employment because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.S.

§2000e-2(a)(1).

        26.     When analyzing a claim of discrimination under Title VII, a plaintiff must show:

“(1) she is a member of a protected class; (2) she was qualified for the position she sought to attain

or retain; (3) she suffered an adverse employment action; and (4) either similarly-situated non-

members of the protected class were treated more favorably or the action occurred under

circumstances that could give rise to an inference of intentional discrimination.” Langley v. Merck

& Co., 186 Fed Appx. 258 (3d Cir. 2006) (citing McDonnell Douglas Corp. v. Green, 36 L. E.D.

29 668 (1973). See also Makky v. Chertoff, 542 F.3d 205, 214 (3d Cir. 2008).

        27.     The same legal standards apply to Title VII and PHRA claims. Connelly v.

LaneConstr. Corp., 809 F.3d 780, 791 (3d Cir. 2016) (citing Goosby v. Johnson & Johnson Med.,

Inc., 228 F.3d 313, 317 (3d Cir. 2000)). Further, the same standards apply to claims under Title

VII and the PHRA on a summary judgment motion. Jones v. Sch. Dist. of Phila., 198 F.3d 403,
         Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 6 of 12




410 (3d Cir. 1999). Accordingly, the Court's analysis of the Title VII claims also applies to the

PHRA claims. Phillips v. Septa, CIVIL ACTION NO. 16-0986, 6-7 (E.D. Pa. Feb. 12, 2018).

       28.     Pennsylvania courts have determined that an adverse employment action is “an

action by an employer that is serious and tangible enough to alter an employee’s compensation,

terms, conditions, or privileges of employment.” Jones v. SEPTA, 796 F.3d 323, 326 (3d Cir. 2015)

(quoting Storey v. Burns Int’l Sec. Serv., 390 F.3d 760, 764 (3d Cir. 2004)).

       29.     Under Title VII, for other employees to be considered “similarly situated,” they

must have “engaged in the same conduct without such differentiating or mitigating circumstances

that would distinguish their conduct or the employer’s treatment of them for it,” Morales v. Pnc

Bank, N.A., 2012 U.S. Dist. LEXIS 143605 *23 (E.D. Pa. 2012).

       30.     Pennsylvania courts have held that comparison factors for “similarly situated

employees” have included “dealing with the same supervisor, having been subject to the same

standards, and engaging in the same conduct without differentiating and mitigating

circumstances.” Id.

       31.     A plaintiff may also satisfy the fourth element by “showing other circumstances

that give rise to an inference of unlawful discrimination.” Senador v. Zober Indus., 2009 U.S. Dist.

LEXIS 36059 *9 (E.D. Pa. 2009).

       32.     As an African American, Mr. Campbell is a member of a protected class under Title

VII.

       33.     Mr. Campbell was qualified for the position of Security Guard that he held with

Employer.

       34.     Furthermore, Mr. Campbell never received any negative or less than satisfactory

reviews during his employment with SMSS.
          Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 7 of 12




        35.     Mr. Campbell suffered various aforementioned adverse employment actions in the

form of harassment and reduced hours of work.

        36.     Mr. Campbell’s Caucasian co-workers and subordinates were not subjected to the

same harassment and hour reductions that Mr. Campbell was subjected to by SMSS.

        37.     SMSS’s harassment of Mr. Campbell and reduction of hours, because of his race,

were undertaken intentionally and with reckless indifference to Mr. Campbell’s federally protected

right to be free from discrimination in employment decisions based upon his race.

        38.     As a direct and proximate result of the aforementioned conduct, Mr. Campbell

suffered actual damages, including, but not limited to, lost wages, emotional distress all in the past

present and future.

        WHEREFORE, Plaintiff hereby requests this Honorable Court consider the above and

grant relief in his favor. Specifically, Plaintiff requests this Court award him back pay, front pay,

any other compensatory and punitive damages as calculated by the Court, pre-judgment and

continuing interest as calculated by the Court, and reasonable attorney’s fees.

                                    COUNT II
              HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII
                    OF THE CIVIL RIGHTS ACT OF 1964 AND THE
                      PENNSYLVANIA HUMAN RELATIONS ACT

        39.     Mr. Campbell incorporates the allegations set forth in the paragraphs above as if

fully set forth at length herein.

        40.     The protections established by Title VII include “protection against a hostile work

environment that is abusive to an employee on the basis of his or her race.” Bryant v. Wilkes-Barre

Hops., Co., LLC, 146 F. Supp. 3d 628, 645 (M.D. Pa. 2015).

        41.     In order to establish a hostile work environment claim, a plaintiff must show that:

“(1) he suffered intentional discrimination because of race and/or national origin; (2) the
          Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 8 of 12




discrimination was pervasive and regular; (3) the discrimination detrimentally affected plaintiff;

(4) the discrimination would detrimentally affect a reasonable person of the same protected class

in that position; and (5) the existence of vicarious or respondeat superior liability.” Senador at *25

(citing Cardenas v. Massey, 269 F.3d 251, 260 (3d Cir. 2001)).

         42.   The analytical framework used to evaluate a claim under the PHRA is effectively

indistinguishable from that under Title VII. See Jones v. Sch. Dist. of Philadelphia, 198 F.3d 403,

409 (3d Cir. 1999).

         43.   Because Complainant is able to state a prime facie case for race discrimination and

hostile work environment under Title VII, so too will he be able to state such a claim under the

PHRA.

         44.   The United States Supreme Court “has held that when the workplace is permeated

with discriminatory intimidation, ridicule, and insult, that it is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an abusive working environment, Title

VII . . . is violated.” Washington v. Martinez, 2004 U.S. Dist. LEXIS 4325 at *16 - *17 (E.D. Pa.

2004).

         45.    Courts have held that “whether an environment is ‘hostile’ or ‘abusive’ can be

determined only by looking at all of the circumstances. These may include the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Washington at *17 - *18 (quoting Harris v. Forklift Sys., 510 U.S. 17, 22 (1993)).

         46.   Conditions that create a hostile working environment “may constitute a significant

change in benefits and establish the adverse action necessary to state a prima facie case of

discrimination.” Washington at *17.
          Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 9 of 12




        47.      As one of the only African American employees at SMSS, Mr. Campbell was

subjected to harassment and reduction of hours because of his race.

        48.      Mr. Campbell was regularly and pervasively harassed by Mr. Boehm, a supervisor

at SMSS who verbally attacked and physically threatened Mr. Campbell, along with cutting Mr.

Campbell’s hours.

        49.      Mr. Campbell was detrimentally affected by the discrimination as it caused mental

anguish, anxiety, and damage to Mr. Campbell’s professional reputation.

        50.      The detrimental effect experienced by Mr. Campbell was reasonable under the

circumstances.

        51.      Mr. Campbell’s supervisor, Mr. Boehm was an agent and employee of SMSS,

therefore he was acting on behalf of, and under the authority of SMSS.

        52.      As a direct and proximate result of the aforementioned conduct, Mr. Campbell

suffered actual damages, including, but not limited to, lost wages, benefits, emotional distress,

anxiety, loss of reputation, loss of professional opportunities, humiliation and severe

inconvenience all in the past present and future.

        WHEREFORE, Plaintiff hereby requests this Honorable Court consider the above and

grant relief in his favor. Specifically, Plaintiff requests this Court award him back pay, front pay,

any other compensatory and punitive damages as calculated by the Court, pre-judgment and

continuing interest as calculated by the Court, and reasonable attorney’s fees.

                                            COUNT IV
                                    RACIAL DISCRIMINATION IN
                                    VIOLATION OF SECTION 1981

        53.      Mr. Campbell incorporates the allegations contained in the paragraphs above as if

fully set forth at length herein.
         Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 10 of 12




       54.      42 U.S.C. § 1981(a) provides that:

                “[a]ll persons within the jurisdiction of the United States shall have the same
                right … to make and enforce contracts, to sue, be parties, give evidence, and
                to the full and equal benefit of all laws …as is enjoyed by white citizens.”

Johnson v. Ry. Exp. Agency, Inc., 421 U.S. 454, 460 (1975) (holding that Section 1981 “affords a

federal remedy against discrimination in private employment on the basis of race.”); see also,

Comcast Corp. v. Natl. Assn. of African Am.-Owned Media, 140 S. Ct. 1009, 1010 (2020).

       55.      Thus, Section 1981 prohibits employers from engaging in intentional racial

discrimination.

       56.      SMSS cut Mr. Campbell’s hours because of his race, and therefore deprived him

the same right to make and enforce contracts as is enjoyed by white citizens, in direct violation of

Section 1981.

       57.      SMSS subjected Mr. Campbell to harassment within the workplace because of his

race, and therefore deprived him of the full and equal benefit of all laws as is enjoyed by white

citizens, in direct violation of Section 1981.

       58.      SMSS’s actions against Mr. Campbell were undertaken with wanton, willful and

reckless indifference to Mr. Campbell’s federally protected right to make and enforce contracts

regardless of his race.

       59.      As a direct and proximate result of the aforementioned conduct, Mr. Campbell

suffered actual damages, including, but not limited to, lost wages, benefits, emotional distress,

anxiety, loss of reputation, loss of professional opportunities, humiliation and severe

inconvenience all in the past present and future.

       WHEREFORE, Plaintiff hereby requests this Honorable Court consider the above and

grant relief in his favor. Specifically, Plaintiff requests this Court award him back pay, front pay,
         Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 11 of 12




any other compensatory and punitive damages as calculated by the Court, pre-judgment and

continuing interest as calculated by the Court, and reasonable attorney’s fees.

                                       COUNT V
                             HOSTILE WORK ENVIRONMENT IN
                               VIOLATION OF SECTION 1981

        60.     Mr. Campbell incorporates the allegations contained in the paragraphs, above, as if

fully set forth at length herein.

        61.     To establish a § 1981 claim alleging a hostile work environment based on race, a

plaintiff must show that: “(1) the employee suffered intentional discrimination because of his/her

race, (2) the discrimination was severe or pervasive, (3) the discrimination detrimentally affected

the plaintiff, (4) the discrimination would detrimentally affect a reasonable person in like

circumstances, and (5) the existence of respondeat superior liability, meaning the employer is

responsible.” Castleberry v. STI Group, 863 F.3d 259, 263 (3d Cir. 2017)

        62.     Mr. Campbell faced discriminatory treatment in the form of racially discriminatory

threats and harassment from his supervisor throughout the course of his employment.

        63.     The discriminatory threats and harassment Mr. Campbell was forced to endure were

severe and pervasive.

        64.     Due to the nature of the discriminatory hostile work environment, a reasonable

person in like circumstances would be detrimentally affected.

        65.     Furthermore, the employee who harassed and threatened Mr. Campbell, due to his

race, was his Caucasian supervisor, Mr. Boehm.

        66.     Mr. Boehm was an agent and employee of SMSS, therefore he was acting on behalf

of, and under the authority of SMSS.
        Case 2:21-cv-00812-WSH Document 1 Filed 06/23/21 Page 12 of 12




       67.     Therefore, SMSS permitted, condoned, and perpetuated the racially hostile work

environment to which Mr. Campbell was forced to endure, and therefore deprived him of the same

right to make and enforce contracts as is enjoyed by white citizens, in violation of the Civil Rights

Act of 1866, 42 U.S.C. §1981.

       68.     SMSS’s actions against Mr. Campbell were undertaken with reckless indifference

to Mr. Campbell’s federally protected right to make and enforce contracts irrespective of his race.

       69.     As a result of SMSS’s race discrimination against Mr. Campbell, Mr. Campbell has

suffered and continues to suffer damages, including but not limited to lost wages and benefits,

anxiety, loss of reputation, lost career opportunities, emotional distress, humiliation and

inconvenience.

       WHEREFORE, Plaintiff, Clifford Campbell, hereby requests this Honorable Court

consider the above and grant relief in his favor. Specifically, Plaintiff requests this Court award

him back pay, front pay, any other compensatory and punitive damages as calculated by the Court,

pre-judgment and continuing interest as calculated by the Court, and reasonable attorney’s fees.



                                                      Respectfully submitted,

                                                      J.P. WARD & ASSOCIATES, LLC.

Date: June 23, 2021                                   By: /s/ Joshua P. Ward
                                                         Joshua P. Ward (Pa. I.D. No. 320347)
                                                         Kyle H. Steenland (Pa. I.D. No. 327786)

                                                          J.P. Ward & Associates, LLC.
                                                          The Rubicon Building
                                                          201 South Highland Avenue
                                                          Suite 201
                                                          Pittsburgh, PA 15206
                                                          Counsel for Plaintiff
